DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Species A, claims 1-13 and 16-20, in the reply filed on February 16, 2022 is acknowledged.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).   

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on May 20, 2020 and January 27, 2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 11 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding claim 11 “the negative lens LA … the negative lens LA being one of negative lenses included in the final lens unit and disposed closest to the image side” has antecedent issues and other LA and a positive lens GR disposed closest to the image side,” in claim 1 and “wherein the negative lens LA is a negative lens

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

1.
Regarding claim 1 Gyoda discloses a zoom lens (title e.g. example 3 see figure 5) comprising: a first lens unit having negative refractive power (abstract & paragraph [0083] e.g. first lens unit B1); a second lens unit having positive refractive power (paragraph [0083] e.g. second lens unit B2); an intermediate unit including one or more lens units (e.g. third lens unit B3); and a final lens unit having positive refractive power disposed closest to an image side (paragraph [0083] e.g. fourth lens unit B4), the first lens unit, the second lens unit, the intermediate unit, and the final lens unit being disposed in this order from an object side to the image side (paragraph [0083] see figure 5), intervals between adjacent lens units being changed during zooming (paragraph [0084] see figure 5), wherein the first lens unit includes a negative lens G1 (paragraph [0096] disclose lens 1 has a focal length of -22.50), a negative lens G2 (paragraph [0096] disclose lens 2 has a focal length of -44.70), and a negative lens G3 (paragraph [0096] disclose lens 3 has a focal length of -25.48) disposed in this order from the object side to the image side, wherein the final lens unit includes a negative lens LA (paragraph [0096] disclose lens 13 has a focal length of -60.46) and a positive lens GR disposed closest to the image side (paragraph [0096] disclose lens 15 has a focal length of 80.32), and wherein the following inequalities are satisfied: 0.000<gFGR-(-1.665*10-7*dGR3+5.213*10-5*dGR2-5.656*10-3*dGR+0.7278)<0.100 (using the values in paragraph [0096] and the physical properties listed in Ohara {gFGR-(-1.665*10-7*dGR3+5.213*10-5*dGR2-5.656*10-3*dGR+0.7278)}=0.003), 0.50<bfw/fw<1.50 (using the values in 
Regarding claim 2 Gyoda discloses the zoom lens according to claim 1, as set forth above.  Gyoda further discloses wherein the first lens unit and the second lens unit move during zooming (paragraph [0084] see figure 5).
Regarding claim 8 Gyoda discloses the zoom lens according to claim 1, as set forth above.  Gyoda further discloses wherein the following inequality is satisfied: 1.55<ndGR<1.76 (paragraph [0096] discloses ndGR=1.56732).
Regarding claim 9 Gyoda discloses the zoom lens according to claim 1, as set forth above.  Gyoda further discloses wherein the following inequality is satisfied: 25.0<dGR<45.0 (paragraph [0096] discloses dGR=42.8).
Regarding claim 11 Gyoda discloses the zoom lens according to claim 1, as set forth above.  Gyoda further discloses wherein at least one of an object side lens surface of the negative lens LA and an image side lens surface of the negative lens LA is aspherical (paragraph [0096] discloses surface 24 of lens 13 is aspheric), wherein the negative lens LA is a negative lens disposed closest to the image side (paragraph [0096] discloses lens 13 is the image-most negative lens).
Regarding claim 12 Gyoda discloses the zoom lens according to claim 1, as set forth above.  Gyoda further discloses wherein at least a part of a second lens unit moves during focusing (paragraph [0084] see figure 5).
Regarding claim 16 Gyoda discloses the zoom lens according to claim 1, as set forth above.  Gyoda further discloses wherein the negative lens G2 (e.g. lens 2) is disposed adjacent (see figure 5) to an image side of the negative lens G1 (e.g. lens 1), and the negative lens G3 (e.g. lens 3) is disposed adjacent (see figure 5) to an image side of the negative lens G2 (e.g. lens 2).
 7) configured to photoelectrically convert an optical image formed by the zoom lens (inherent for a photoelectric conversion element e.g. a CCD or CMOS, see paragraph [0088]), wherein the zoom lens comprises the zoom lens according to claim 1 (as set forth above).
Regarding claim 18 it is noted that the limitations of claim 18 are the same as the limitations of claim 2 and claim 18 is rejected for the same reasons

Insofar as they are understood claims 1-7, 10-13 and 16-20 are rejected under 35 U.S.C. 102(a)(1 & 2) as being anticipated by Gyoda US Patent Application Publication 2020/0110251, as evidenced by Schott Optical Glass description of properties, 20112.
Regarding claim 1 Gyoda discloses a zoom lens (title e.g. examples 1 & 3-6 see figures 1, 5, 7, 9 & 11) comprising: a first lens unit having negative refractive power (abstract e.g. first lens unit B1); a second lens unit having positive refractive power (abstract e.g. second lens unit B2); an intermediate unit including one or more lens units (e.g. third lens unit B3 & fourth lens unit B4); and a final lens unit (e.g. fifth lens unit B5) having positive refractive power (paragraphs [0080 & 0086-89]) disposed closest to an image side (see figures 1, 5, 7, 9 & 11), the first lens unit, the second lens unit, the intermediate unit, and the final lens unit being disposed in this order from an object side to the image side (see figures 1, 5, 7, 9 & 11), intervals between adjacent lens units being changed during zooming (paragraphs [0081 & 0086-89] and see figures 1, 5, 7, 9 & 11), wherein the first lens unit includes a negative lens G1, a negative lens G2, and a negative lens G3 disposed in this order from the object side to the image side gFGR-(-1.665*10-7*dGR3+5.213*10-5*dGR2-5.656*10-3*dGR+0.7278)<0.100 (using values in paragraphs [0100 & 0102-05] and physical property values for N-SF66 on Schott page 88 {gFGR-(-1.665*10-7*dGR3+5.213*10-5*dGR2-5.656*10-3*dGR+0.7278)}=0.009 for all examples referenced), 0.50<bfw/fw<1.50 (using values in paragraphs [0100 & 0102-05] bfw/fw=0.91, 0.90, 0.97, 0.98 & 1.09, respectively), and -1.00<fw/f1<-0.55 (using values in paragraphs [0100 & 0102-05] fw/f1=-0.71, -0.77, -0.68, -0.66 & -0.75, respectively).
Regarding claim 2 Gyoda discloses the zoom lens according to claim 1, as set forth above.  Gyoda further discloses wherein the first lens unit and the second lens unit move during zooming (paragraphs [0081 & 0086-89] and see figures 1, 5, 7, 9 & 11).  
Regarding claim 3 Gyoda discloses the zoom lens according to claim 1, as set forth above.  Gyoda further discloses wherein at least one of an object side lens surface of the negative lens G1 and an image side lens surface of the negative lens G1 is aspherical (see paragraphs [0100& 0102-05] indicate surfaces 1-2 are aspheric).
Regarding claim 4 Gyoda discloses the zoom lens according to claim 1, as set forth above.  Gyoda further discloses wherein the following inequality is satisfied: -0.90<bfw/f1<-0.40 (using values in paragraphs [0100 & 0102-05] bfw/f1=-0.64, -0.70, -0.65, -0.65 & -0.82, respectively).
Regarding claim 5 Gyoda discloses the zoom lens according to claim 1, as set forth above.  Gyoda further discloses wherein the following inequality is satisfied: 0.20<fw/fR<0.45 (using values in paragraphs [0100 & 0102-05] fw/fR=0.30, 0.32, 0.28, 0.25 & 0.33, respectively).

Regarding claim 7 Gyoda discloses the zoom lens according to claim 1, as set forth above.  Gyoda further discloses it is further comprising an aperture diaphragm (paragraphs [0100 & 0102-05] identify surface 14 as a stop e.g. aperture stop SP), wherein the following inequality is satisfied: 0.80<G1STw/STGRw<1.20 (using values in paragraphs [0100 & 0102-05] G1STw/STGRw=0.94, 0.82, 1.12, 1.13 & 0.85, respectively).
Regarding claim 10 Gyoda discloses the zoom lens according to claim 1, as set forth above.  Gyoda further discloses wherein at least one of an object side lens surface of the negative lens G2 and an image side lens surface of the negative lens G2 is aspherical (see paragraphs [0100& 0102-05] indicate surfaces 3-4 are aspheric).
Regarding claim 11 Gyoda discloses the zoom lens according to claim 1, as set forth above.  Gyoda further discloses wherein at least one of an object side lens surface of the negative lens LA and an image side lens surface of the negative lens LA is aspherical, wherein the negative lens LA is a negative lens disposed closest to the image side (see paragraphs [0100& 0102-05] indicate surfaces 27-28 are aspheric).
Regarding claim 12 Gyoda discloses the zoom lens according to claim 1, as set forth above.  Gyoda further discloses wherein at least a part of a second lens unit moves during focusing (paragraphs [0082 & 0086-89] “second lens unit B2 is configured to move from the object side toward the image side during focusing” see figures 1, 5, 7, 9 & 11).
Regarding claim 13 Gyoda discloses the zoom lens according to claim 1, as set forth above.  Gyoda further discloses wherein the intermediate unit (e.g. B3 & B4) includes a third lens unit (e.g. B3) 
Regarding claim 16 Gyoda discloses the zoom lens according to claim 1, as set forth above.  Gyoda further discloses wherein the negative lens G2 (e.g. G2) is disposed adjacent (abstract see figures 1, 5, 7, 9 & 11) to an image side of the negative lens G1 (e.g. G1), and the negative lens G3 (e.g. G3) is disposed adjacent (abstract see figures 1, 5, 7, 9 & 11) to an image side of the negative lens G2 (e.g. G2).
Regarding claim 17 Gyoda discloses an imaging apparatus (title e.g. figure 15 image pickup apparatus 10) comprising: a zoom lens (paragraph [0096] “lens apparatus 11 including the zoom lens according to each of Embodiments 1 to 7” e.g. lens apparatus 11), and an image sensor (e.g. light receiving element/image pickup element 12) configured to photoelectrically convert an optical image formed by the zoom lens (paragraph [0096] “12 configured to photoelectrically convert an image formed by the zoom lens”), wherein the zoom lens comprises the zoom lens according to claim 1 (as set forth above).
Regarding claims 18-20, it is noted that the limitations of claims 18-20 are the same as the limitations of claims 2-4, respectively, and claims 18-20 are rejected for the same reasons.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1, 13 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Nagahara US Patent Application Publication 2002/0181120 as evidenced by Ohara Glass Catalogue page 90, 2003.
Regarding claim 1 Nagahara discloses a zoom lens (title e.g. example 3 see figure 2) comprising: a first lens unit having negative refractive power (abstract e.g. first lens group G1AG1B); a second lens unit having positive refractive power (abstract e.g. second lens group G2); an intermediate unit including one or more lens units (abstract e.g. third lens group G3 & fourth lens group G4); and a final lens unit having positive refractive power disposed closest to an image side (abstract e.g. fifth lens group G5), the first lens unit, the second lens unit, the intermediate unit, and the final lens unit being disposed in this order from an object side to the image side (abstract e.g. see figure 2), intervals between adjacent lens units being changed during zooming (abstract e.g. see figure 2), wherein the first lens unit includes a negative lens G1 (e.g. L2), a negative lens G2 (e.g. L3), and a negative lens G3 (e.g. L4) disposed in this order from the object side to the image side (see figure 2), wherein the final lens unit includes a negative lens LA (e.g. L13) and a positive lens GR disposed closest to the image side (e.g. L16), and wherein the following inequalities are satisfied:, 0.50<bfw/fw<1.50 (e.g. using the values in Table 3 bfw/fw=1.387), and -1.00<fw/f1<-0.55 (paragraphs [0025-26] condition 4 -1.8<f1/f<-0.9 is equivalent to -1.1<fw/f1<-0.56 e.g. Table 3 fw/f1=-0.75).
Nagahara does not disclose 0.000<gFGR-(-1.665*10-7*dGR3+5.213*10-5*dGR2-5.656*10-3*dGR+0.7278)<0.100.  
Nagahara example 3 discloses3 {gFGR-(-1.665*10-7*dGR3+5.213*10-5*dGR2-5.656*10-3*dGR+0.7278)}=0.000, which is just outside of the claimed range of “0.000<”.  It has been held that where the claimed ranges and prior art do not overlap but are close enough that one skilled in the art would have expected them to have the same properties, a prima facie case of obviousness exists, Titanium Metals Corporation of America, 227 USPQ 773 (Fed Cir. 1985).  Since this difference in overlapping ranges is so minimal, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to provide in the zoom lens of Nagahara the additional feature of having the equation slightly greater than zero instead of zero since this range closely approximates the value disclosed by Nagahara.  Therefore, it would be obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for the zoom lens as disclosed by Nagahara to satisfy the conditional equation since Nagahara disclosure results in a value equal to zero, which is on the border of the required greater than zero, that one skilled in the art would have expected them to have the same properties.
Regarding claim 13 Nagahara discloses the zoom lens according to claim 1, as set forth above.  Nagahara further discloses wherein the intermediate unit (e.g. G3 & G4) includes a third lens unit having positive refractive power (abstract e.g. third lens group G3) and a fourth lens unit having negative refractive power (abstract e.g. fourth lens group G4) disposed in this order from the object side to the image side (see figure 2).
Regarding claim 16 Nagahara discloses the zoom lens according to claim 1, as set forth above.  Nagahara further discloses wherein the negative lens G2 (e.g. L3) is disposed adjacent (see figure 2) to an image side of the negative lens G1 (e.g. L2), and the negative lens G3 (e.g. L4) is disposed adjacent (see figure 2) to an image side of the negative lens G2 (e.g. L3).
Regarding claim 17 Nagahara discloses an imaging apparatus (paragraph [0024]) comprising: a zoom lens (e.g. Example 3, see figure 2), and an image sensor configured to photoelectrically convert an optical image formed by the zoom lens (paragraph [0024] “The present invention relates to a zoom lens for use in a camera that uses an image-detecting device such as a CCD array …”), wherein the zoom lens comprises the zoom lens according to claim 1 (as set forth above).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Gyoda US Patent Application Publication 2020/0257181; in regards to a similar zoom lens and imaging apparatus see figures 1, 3, 5 & 8 and condition (3).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE G KING whose telephone number is (303)297-4273. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on (571) 272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Normally, only one reference should be used in making a rejection under 35 U.S.C. 102. However, a 35 U.S.C. 102  rejection over multiple references has been held to be proper when the extra references are cited to show that a characteristic not disclosed in the reference is inherent.  In this case Ohara Glass Catalogue page 161 shows inherent physical properties of PBL26Y.  See MPEP 2131.01 III.
        2 In this case Schott Optical Glass description of properties page 88 shows inherent physical properties of N-SF66.  See MPEP 2131.01 III.
        3 The physical property values used in calculating the equation are from Nagahara Table 3 and Ohara Glass Catalogue page 90 of S-TIH53.